         Case 1:21-cv-01381-PGG Document 27 Filed 06/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRIT OF NEW YORK

 SECURITIES AND EXCHANGE
 COMMISSION,
                                                                21 Civ. 01381 (PGG)
                             Plaintiff,

                -against-                                       ECF CASE

 COINSEED, INC. and
 DELGERDALAI DAVAASAMBUU,                                       REQUEST TO
                                                                ENTER DEFAULT
                             Defendants.



       TO:     RUBY J. KRAJICK, CLERK OF THE COURT
               UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF NEW YORK

       Pursuant to Federal Rule of Civil Procedure 55(a) and Local Rule 55.1, Plaintiff

Securities and Exchange Commission respectfully requests entry of default against Defendants

Coinseed, Inc. and Delgerdalai Davaasambuu for failure to plead or otherwise defend the above-

captioned action, as fully appears from the court file herein and the accompanying Declaration of

Richard G. Primoff dated June 23, 2021, in the form of the proposed certificates for each

Defendant, annexed hereto.

Dated: New York, New York
       June 23, 2021

                                     SECURITIES AND EXCHANGE COMMISSION

                                     By:_/s/Richard G. Primoff
                                            Richard G. Primoff
                                            Senior Trial Counsel
                                            New York Regional Office
                                            Brookfield Place
                                            200 Vesey St., Ste. 400
                                            New York, NY 10281-1022
                                            (212) 336-0148
